Filed pursuant to Rule 424(b)(3) Under the Securities Act of 1933, as amended Registration No. 333-201722 Issued May 11, 2015 PROSPECTUS 2,000,000 Shares AINALE’A, INC. Common Stock $ 13.75 per share AinaLe’a, Inc. is offering Two Million (2,000,000) shares of common stock.This is our initial public offering and no public market currently exists for our shares. We intend to apply to list our common stock on The NASDAQ Global Market under the symbol “AIZY.” Offering The 2,000,000 shares are being offered by the Company (the “Offering”), in a direct primary offering, without any involvement of underwriters.Our officers will not receive any commissions or proceeds from the Offering for selling shares on our behalf.The Offering price of the Shares is $13.75 per share.There will be no escrow account.There is no minimum number of shares that we have to sell to investors.All subscriptions from shares will be immediately available for our use. We will begin accepting subscription agreements immediately upon effectiveness of our registration statement and the Offering will end in 180 days as measured from the effectiveness of our registration statement. The Company, at its discretion, may extend the Offering for an additional 90 days. Investing in our common stock involves risks.See “Risk Factors” beginning on page 6. Per Share Total Public offering price $ $ Commissions $ $ Proceeds to AinaLe’a, before expenses $ $ The Securities and Exchange Commission and state securities regulators have not approved or disapproved these securities, or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. We are an “emerging growth company” as that term is used in the Jumpstart Our Business Startups Act of 2012 (the “JOBS Act”), and as such, may elect to comply with certain reduced public company reporting requirements for future filings. The date of this prospectus is May 14, 2015 Page No. PROSPECTUS SUMMARY 1 RISK FACTORS 6 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 27 MARKET AND INDUSTRY DATA 28 USE OF PROCEEDS 29 DIVIDEND POLICY 29 CAPITALIZATION 30 DILUTION 30 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 34 BUSINESS 40 MANAGEMENT 53 CERTAIN RELATIONSHIPS AND RELATED PARTY TRANSACTIONS 59 PRINCIPAL STOCKHOLDERS 62 DESCRIPTION OF CAPITAL STOCK 63 SHARES ELIGIBLE FOR FUTURE SALE 66 LEGAL MATTERS 73 EXPERTS 73 WHERE YOU CAN FIND MORE INFORMATION 73 INDEX TO FINANCIAL STATEMENTS 74 We have not authorized anyone to provide any information or make any representations other than those contained in this prospectus or in any free writing prospectus prepared by or on behalf of us or to which we have referred you. We take no responsibility for, and can provide no assurance as to the reliability of, any other information that others may give you. We are offering to sell, and seeking offers to buy, shares of common stock only in jurisdictions where offers and sales are permitted. The information contained in this prospectus is accurate only as of the date of this prospectus, regardless of the time of delivery of this prospectus or of any sale of the common stock. Through and including June 8, 2015 (the 25th day after the date of this prospectus), all dealers effecting transactions in these securities, whether or not participating in the Offering, may be required to deliver a prospectus.This is in addition to a dealer’s obligation to deliver a prospectus when acting as an underwriter and with respect to an unsold allotment or subscription. For investors outside the United States: neither we, or selling stockholders have done anything that would permit the Offering or possession or distribution of this prospectus in any jurisdiction where action for that purpose is required, other than the United States. You are required to inform yourselves about and to observe any restrictions relating to the Offering and the distribution of this prospectus outside of the United States. i Table of Contents PROSPECTUS SUMMARY This summary highlights information contained elsewhere in this prospectus. You should read the following summary together with the more detailed information appearing in this prospectus, including “Risk Factors,” “Selected Financial Data,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” “Business,” and our financial statements and related notes before deciding whether to purchase shares of our common stock. Unless the context otherwise requires, the terms “Aina Le’a,” “the Company,” “we,” “us,” and “our” in this prospectus refer to Aina Le’a, Inc. and, unless the context otherwise indicates, AinaLe’a, LLC, our predecessor.Our fiscal year end is March 31, and our fiscal quarters end on June 30, September 30, and December 31. Our fiscal years ended March 2014 and 2013 are referred to herein as fiscal 2014 and 2013, respectively. AINA LE’A, INC. Summary Overview We are a real estate development company.We acquire and develop land for residential and commercial development.The first phase of our initial project is a 61.4 acre land parcel located on the Kohala Coast on the Big Island of Hawaii (“Phase 1”), which consists of 38 acres known as Lulana Gardens and Whale’s Point, and 23 acres known as Ho’olei Villages.Currently, the Company also has a right to acquire an additional 1,038 surrounding acres, which collectively with Phase I is referred to as the Villages of Aina Le’a (the “Villages”) pursuant to the First Modification and Partial Assignment of Amended and Restated Purchase and Sale Agreement (“PSA”), with Bridge Aina Le’a, LLC (“Bridge”), DW Aina Le’a Development, LLC (“DW”) and Relco Corp(see Note 6 to the Financial Statements). Since January 2010, the Company’s performance under the PSA was suspended due to litigation between DW (the predecessor entity to the Company as “Master Developer”) and State of Hawaii Land Use Commission (“LUC”), whereby LUC issued an Order to Show Cause to prove the land was being developed in accordance with the representation and not held as a land speculator.On November 25, 2014, the Supreme Court of the State of Hawaii rendered a favorable decision for the Company, confirming the urban zoning for the continued development of Phase 1.The LUC has ninety (90) days from the day the decision was published (November 25, 2014) to seek review with a writ of certiorari to the U.S. Supreme Court.Since the favorable ruling, the Company has entered into negotiations with Bridge to purchase 1,011 acres of residential property included in the PSA (which, together with 27 acres of commercial property, adds up to the total of 1,038 acres).The Company intends to complete the acquisition with Bridge from funds the Company has received pursuant tothe Equity Investment and Joint Development Agreement (the “Equity Agreement”) entered into by and between the Company and Shanghai Zhongyou Real Estate Group (“Shanghai Zhongyou”) effective as of October31, 2014.The Equity Agreement provides the Company with sixteen million dollars from the sale of the Company’s common stock and nine million dollars pursuant to the terms of a convertible note.On January13, 2015, Shanghai Zhongyou deposited the $16 million dollars for the purchase of the Company’s common stock in ICBC bank in New York (the “Initial Deposit”).The Initial Deposit was released to the Company on February 13, 2015.A portion of the proceeds ($12,000,000.00) will be used to acquire the remaining 1,011 acres from Bridge.(see Part II—Item 15. Recent Sales of Unregistered Securities) We expect to generate profits from the revenues, if any, from the ultimate sale of the improvements on the Villages project, beginning with the sale of the improvements on Phase 1.We are responsible for arranging and overseeing the completion of a wide range of activities on the Villages project, including overseeing and facilitating the design, engineering and grading of the unimproved land; overseeing the construction of public infrastructure such as streets, utilities and public facilities; and overseeing the finishing of individual lots for home sites or other facilities.These processes normally take 5 to 10 years depending on a number of factors, including the nature of the property, local regulations and general economic conditions.Following our acquisition of Phase 1, we have worked with engineers, planners and architects to get the approvals and plans required to develop the Villages.We have also worked with homebuilders and other contractors necessary to construct the improvements on Phase 1. -1- Table of Contents We have raised the initial capital for Phase 1 of the Villages project through an exclusive marketing agreement with Capital Asia Group Pte., Ltd. (“CAG”), a land banking company headquartered in Singapore to sell Undivided Land Fraction (“ULFs”) to Asian investors.Pursuant to the terms of the July 2greement, CAG was obligated to use its best efforts to market the sale of the ULF’s through its proprietary network to Asian investors living in Singapore, China and Japan.We paid CAG a commission of 27.083 percent of all sales proceeds received by us for their efforts. Since our inception in 2009, we have raised over $44 million (before the fees and commissions paid) of capital for Phase 1 of the Villages project from approximately 1,139 investors who participated in our ULF program.Due to the tight lending market that existed at the time of our initial acquisition of our 61.4 acre parcel, we developed our ULF program as a unique financing method to raise the capital necessary for the acquisition and development of Phase 1.Weutilized the proceeds from the sale of ULFs to acquire and begin the development of the Villages project.We intend to use the proceeds of the Offering to complete the development of Phase 1.We may use our ULF program in the future for new land acquisitions. The Company created 4,320 ULFs related to Lulana Gardens and 2,800 ULFs related to Ho’olei Villages. Each ULF represents a deeded fractional interest in a designated percentage of one or more of the Lulana Gardens townhomes, the Ho’olei Village lots in Phase 1.Under the ULF contract, each ULF investor paid $9,600 in exchange for his/her fractional interest in the land upon which the improvements are to be constructed in Phase 1. Pursuant to the terms and conditions of the Purchase and Sale Contract for Undivided Land Fraction & Beneficial Interest (“Sales Contract”) entered into between us and each ULF investor, each such investor receives a warranty deed covering his/her individual fractional interest in the property comprising Phase 1 of our initial project, and each such investor is contractually obligated to convey his/her interest to a land trust in accordance with the Sales Contract and the Amended and Restated Aina Le’a Land Trust No. 1 Agreement (“Trust 1”) or the Amended and Restated Aina Le’a Land Trust No. 2 Agreement (“Trust 2”), as applicable, in exchange for a beneficial interest in the applicable Trust (Trust 1 and Trust 2 are sometimes collectively referred to as “Trust” and “Trust Agreement”).Investors holding warranty deeds to Lulana Gardens (Parcel #1) contributed their deed to Trust 1 and investors holding warranty deeds in Ho’olei Villages (Parcel #2) are obligated pursuant to the terms of the Sales Contract entered into by such investors to contribute their deedsto Trust 2.A beneficial interest in both Trust No. 1 and Trust No. 2 providesthe investors with rights in the possession, earnings, avails (profits) and proceeds arising from the sale, mortgage or other disposition of the Trust Property (as defined in the Trust Agreement). The Trust Agreement provides for an independent trustee HRD Services, Ltd., a British Virgin Islands company (“Trustee”), to hold the warranty deed on behalf of the Trust.The Trust Agreement also appoints CAG as the “Holder of Power of Direction” (“Holder”) and each beneficiary of the Trust, pursuant to the terms of the Trust Agreement, appointed CAG as their “attorney in fact” to execute all trust documents and make all decisions pertaining to Trust matters, including, but not limited to, directing the trustee to transfer the Trust property and to deal with the Trust property as directed by CAG in its capacity as Holder.The Trustee has provided notice to the Company of its intent to resignand Central Pacific Bank (“CPB”) has reached an agreement with the Company to replace HRDas Trustee for both Trust No. 1 and Trust No. 2.The Company anticipates to complete the necessary documentation with CPB by April 15, 2015 to allow the remaining warranty deeds to be contributed into Trust No. 2. As of the date of this Offering 987 of these ULF investors, representing fractional interest totaling 4,152 ULFs in the Lulana Gardens havepreviously conveyed their respective interest in the warranty deeds to the Trust in exchange for a beneficial interest in the Trust.Of the 987 ULF investors, 592 investors have been bought out or exchanged their beneficial interest for shares of our common stock (see Part II—Item 15. Recent Sales of Unregistered Securities).145 ULF investors representing 435 ULFs continue to hold their interest by way of warranty deed and will contribute their respective deeds into Trust No. 2 following CPB’s implementation as Trustee which the Company currently anticipated to be the middle of April. -2- Table of Contents Simultaneously, with an investor entering into the Sales Contract, each investor and its attorney in fact entered into a Joint Development Agreement (“JDA”) with DW and the builder which sets forth the obligations of each of the parties in connection with the development of the Phase 1 project.Specifically, the JDA establishes the obligations of the Master Developer and the builder to construct the improvements at the sole cost and expense of the Master Developer, pay all taxes associated with the property, including property taxes, carry insurance at their expense, to sell the completed improvements at the best market value price and to distribute the sale proceeds to the Trust for further distribution to the investors by the Trustee.Pursuant to the terms of the JDA, the investor(s) agree to (i) make no claim of interest or ownership in the improvements, and (ii) to not sell, lease, license, rent, encumber or possess the land.The JDA also requires the Master Developer to indemnify the investor for agreed payments and obligations due under the terms of the purchase agreement for the fractional interest.Additionally, the Sales Contract provides that if the developer or builder, for any reasons are unable to (i) proceed with the development and/or building of the project, including delays or protracted progress resulting in late completion exceeding the estimated completion date or (ii)if for any reasons there is a threat of winding up or judicial management of the seller, then the Trustee shall has the full discretion to take appropriate steps to protect the interests of the beneficiaries, including, but not limited to, replacing the developer and the builder, and to take over the conduct and management of the Project. The Company is obligated to pay to the Trust on behalf of each investor a one-time lump sum lease payment of $500 within 90 days of purchase of a ULF and an additional $12,000 upon the sale of the townhouse or lot identified by the fractional interest contributed to the Trust by such investor. All lease payments have been made to investors totaling $2,299,500 through December 31, 2014.If the Company is unable to pay $12,000 at or prior to the end of 30 months from the date the Warranty Deed is recorded with the State of Hawaii Bureau of Conveyances, a penalty interest of 1% per month is accrued on the $9,600 original investment. As of January 31, 2015, the accrued penalty interestis $3,410,890. Upon completion and sale of each townhome constructed in Phase 1, the Trust receives $120,000 of the proceeds generated from such sale, and causes the distribution of the proceeds from such sale to a ULF investor (who is now a beneficial interest holder of the Trust).Simultaneously with the distribution of the sale proceeds, the Trustee cancels the beneficial interest held in the Trust, and reconveys the warranty deed covering the fractional interest to the Company on behalf of each ULF investor. The Company has not sold any townhomes as of December 31, 2014, but intends to distribute the funds to the Trust from future sales or other liquidity events. The Company accretes interest on the ULF proceeds over a 32 month period.As of December 31, 2014, the Company owes net principal of $27,721,900 and net interest of $8,491,805 (see Note 6 to our unaudited interim financial statements). If the Company repurchases the ULF before the 32 month period has expired, the full accreted interest for the 32 month period must be paid.The unaccreted interest as of December 31, 2014 is $224,902.As of the date of this Memorandum, 4.15% of the 38 acres of land being used to develop townhomes is held by us and 95.85% by the Trust.Currently, the Company owns 42.73% of the beneficial interests of the Trust directly and there are no other beneficial owners that own more than 3% of the Trust. In connection with a Regulation S offering in March 2013, we issued 2,139,544 shares of our common stock in exchange for 34.04% of the beneficial interests in the Trust.(See “Recent Developments” on page 4). Our Management We are led by a management team comprised of consultants experienced in land acquisition and development who are knowledgeable about both the local and national real estate markets. Our Chief Executive Officer and President, Robert Wessels, has more than 40 years’ experience in originating and structuring real estate transactions. Our Chief Financial Officer, Mark Jackson, has more than 30 years hands-on executive management and quality control experience.Mr. Jackson has served in various management positions with both private and public companies in the aerospace and electronics industries. Our management team operates pursuant to third party consulting arrangements with the Company.The management team is expected to accept employment with the Company following the effectiveness of the Registration Statement on Form S-1 of which this prospectus is a part. -3- Table of Contents Risks Related to Our Business and Strategy You should carefully consider the risks and other factors discussed in “Risk Factors” prior to deciding whether to invest in shares of our common stock.These risks and other factors include: ●our dependence on the success of generating new financing proceeds; ●our dependence on third-party securities broker-dealers to raise financing to develop our projects; ●our reliance on our Chairman, Chief Executive Officer and largest stockholder as well as our other key executive officers; ●conflicts of interest in transactions or arrangements between us or our directors, officers and affiliates; ●risks related to the real estate industry in general, including risks related to potential increases in interest rates, declines in real estate values and volatility of the real estate capital markets; ●lack of geographic diversification which could expose us to regional economic downturns that may not necessarily affect the real estate industry generally; ●our dependence on third-party financing for the properties in our projects; and ●our ability to finance and acquire the remainder of the Villages project. Recent Developments We were formed as a limited liability company under Nevada law on April 1, 2009 and converted into Aina Le’a, Inc., a Delaware corporation, on February 6, 2012 (the “Reorganization”).In connection with the Reorganization, DW as the sole member of Aina Le’a, LLC, was issued 5,500,000 shares of our common stock.DW is controlled by Robert Wessels, our Chief Executive Officer and the Chairman of our board of directors through his wholly owned corporation, Relco Corp, a Nevada corporation (“RELCO”). In connection with the Reorganization, on February 6, 2012, we commenced an offering of 4,000,000 shares of our common stock in a private offering pursuant to Regulation S of the Securities Act to holders of beneficial interests in the Trust in exchange for their respective beneficial interests in the Trust (the “Regulation S Offering”).In August, 2012, the Company determined that certain information provided to the holders of beneficial interests in connection with the Regulation S offering was inaccurate and offered all participating holders of the beneficial interests the right to rescind their participation.None of the participants of the original Regulation S offering exercised their right to rescission prior to the expiration date provided in the rescission notice.We formally closed the Regulation S Offering in March 2013 and issued 2,139,544 shares of our common stock in exchange for 34.04% of the beneficial interests of the Trust which have been netted with the related contracts payable to land trust for presentation purposes in our financial statements. Corporate Information Our principal executive offices are located at 69-201 Waikoloa Beach Drive, #2617, Waikoloa, Hawaii 96738, and our telephone number is (808) 886-1702.Our website is www.ainalea.com.Information contained on, or that can be accessed through, our website is not incorporated by reference into this prospectus, and you should not consider information on our website to be part of this prospectus. We were organized as a Nevada limited liability company on April 1, 2009, and were converted to a Delaware corporation on February 6, 2012. -4- Table of Contents THE OFFERING Total common stock offered by us 2,000,000 shares Offering price per share $13.75 per share Net Proceeds to us Approximately $24,750,000, net of commissions and expenses assuming the entire 2,000,000 shares are sold. Common stock outstanding after the Offering 9,819,544 shares Use of proceeds We intend to use the net proceeds we receive from the Offering for capital expenditures and for general corporate purposes, including working capital, sales and marketing activities, and general and administrative matters. We also may use a portion of the net proceeds to acquire the remainder of the Villages project of approximately 1,011 acres of residential real property that are currently the subject of the PSA. See “Use of Proceeds.” Proposed exchange symbol “AIZY” Except as otherwise indicated, all information in this prospectus assumes: ● the effectiveness of our amended and restated certificate of incorporation in connection with the completion of the Offering; -5- Table of Contents RISK FACTORS Investing in our common stock involves a high degree of risk. You should carefully consider the risks and uncertainties described below, together with all of the other information in this prospectus, including our consolidated financial statements and related notes, before investing in our common stock. The risks and uncertainties described below are not the only ones we face.If any of the following risks occur, our business, financial condition, operating results, and prospects could be materially harmed. In that event, the price of our common stock could decline, and you could lose some or all of your investment. Risks Related to Our Business Our independent auditors have noted there is substantial doubt that our company can continue as a going concern. Our independent auditors further noted that these factors raise substantial doubt about our ability to continue as a going concern. We have a history of operating losses and an accumulated deficit of $33,868,128 as of December 31, 2014.As of December 31, 2014, our current liabilities exceeded our current assets by $38,075,257 and our total liabilities exceeded our total assets by $17,152,401.Our ability to complete development of Phase I is dependent on obtaining project or equity financing on reasonable terms.Management is negotiating a two-year, $14 million revolving construction loan with Romspen Investment Group to fund the construction for Phase I.On October 31, 2014 the Company entered into a $25 million private transaction (the “Transaction”) which includes a sixteen million dollar ($16,000,000) purchase of our common stock and nine million dollar ($9,000,000) convertible note to use as working capital and to fund the acquisition of the remaining residential property.On February 13, 2015, Shanghai Zhongyou waived all remaining conditions and provided $16 millionto the Company to acquire the remaining 1,011 acres from Bridge.There can be no assurance that the Company will complete the acquisition of the remaining acres from Bridge,close on the convertible note or obtain the necessary funding to complete the development of Phase 1. The Company may be required to sell the properties partially developed in Phase I, which could have a material adverse effect on the Company’s financial condition and results of operation. The Company requires additional funds to fully develop its properties and has had difficulty securing the $10.7 million in capital needed to complete and connect the infrastructure required to begin town home sales in Phase I.Lenders who have previously committed to loan capital to the Company have withheld the funds pending the final resolution of the appeal by the Hawaii State Land Use Commission (“LUC”) over property zoning for the Villages project.The current urban zoning was previously confirmed by the Hawaii District Court but the LUC has appealed that decision to the Hawaii Supreme Court.On November 25, 2014, the Supreme Court upheld the Circuit Court decision that the property zoning should remain urban which should allow the pending financing to move forward.The County has issued the required building permits for Phase I and has committed to provide certificates of occupancy as the units are completed.Following the Supreme Court’s decision, the Company has started negotiating with lenders for the necessary Project financing but has not yet closed on such financing.If the Company is unable to secure sufficient funding to fully develop the properties, the Company may be required to sell the properties partially developed which could decrease the margins and financial returns to the Company. The lower returns could affect the future value of the common stock. Our limited operating history makes it difficult to evaluate our current business and future prospects, and may increase the risk of your investment. We were formed as a Nevada limited liability company on April 1, 2009, and converted to a Delaware corporation on February 6, 2012.As such, we have a limited operating history.Additionally, our management team has only been working together for a relatively short period of time. Our limited operating history makes it difficult to evaluate our current business and our future prospects, including our ability to plan for and model future growth. Accordingly, our business is subject to substantial risks inherent in the commencement of a new business enterprise in an intensely competitive industry. -6- Table of Contents We have encountered and will continue to encounter risks and difficulties associated with the real estate development business, including the risks described in this prospectus. If we do not address these risks successfully, our business and operating results will be adversely affected, and our stock price could decline. Further, we have limited historic financial data, and we operate in an unpredictable market. As such, any predictions about our future revenue and expenses may not be as accurate as they would be if we had a longer operating history or operated in a more predictable market. There can be no assurance that we will be able to successfully acquire, develop and/or market land, continue our homebuilding activities, generate revenues, or ever operate on a profitable basis. Any investment in our company should be considered a high-risk investment because the investor will be placing funds at risk in a company with unknown costs, expenses, competition, and other problems to which new ventures are often subject. Our future revenue depends on the price of the properties acquired and sold. We will derive revenues from the initial sale of improvements from the development of Phase 1.Failure of our development to provide competitive investment returns could significantly impair our ability to finance and market future projects.Our inability to spread risk among a large number of projects could cause us to be over-reliant on our sole development.We may be unable to grow our projects, which would cause us to fail to satisfy our business strategy. A significant element of our business strategy is the growth in the number of our projects.The consummation of any future projects will be subject to raising adequate capital for the investment, identifying appropriate assets for acquisition and effectively and efficiently closing the transactions. We cannot assure you that we will be able to identify and invest in additional properties or will be able to raise adequate capital in the future. The inability to access investors for our projects through broker-dealers or other intermediaries could have a material adverse effect on our business. Our ability to source capital for our projects depends significantly on access to the client base of securities broker-dealers and other financial investment intermediaries that may offer competing investment products. We believe that our future success in developing our business and maintaining a competitive position will depend in large part on our ability to continue to maintain these relationships as well as finding additional securities broker-dealers to facilitate offerings for our projects or to find investors for our projects. We cannot be sure that we will continue to gain access to these channels. In addition, competition for capital is intense, and we may not be able to obtain the capital required to acquire the remainder of the Villages project or any future projects.The inability to have this access could have a material adverse effect on our business and results of operations. If we are unable to retain our Chairman and key employees, their replacements may not manage the Company as effectively. We depend on the services of our Chairman and largest stockholder, Robert Wessels, as well as our other key executive officers.We do not intend to purchase key person insurance for Mr. Wessels.The loss of any or all of these executives, and our inability to find, or any delay in finding, a replacement with equivalent skill and experience, could adversely impact our ability to facilitate the structuring of transactions, acquisitions, property management and dispositions. -7- Table of Contents Lack of broad geographic diversity may expose our projects to regional economic downturns that could adversely impact their operations and as a result the proceeds we are able to generate from them, including proceeds on disposition of the properties as we may be limited in our or their ability to dispose of properties in a challenging real estate market. Our projects generally focus on acquiring assets satisfying particular investment criteria, such as type or land development potential. There is generally no or little focus on the geographic location of a particular property. We cannot guarantee, however, that our projects will have or, will be able to maintain, a significant amount of geographic diversity. As of December 31, 2014, our only project property was located in Hawaii. Geographic concentration of properties exposes our projects to economic downturns in the areas where the properties are located. A regional recession or other major, localized economic disruption in a region, such as earthquakes and hurricanes, in any of these areas could adversely affect our projects’ ability to dispose of properties. Any reduction in project revenues would effectively reduce the proceeds we generate from them, which would adversely affect our results of operations and financial condition. Most states in which we anticipate acquiring properties are expected to be located may require us to hold a license to obtain the properties. If we were to not comply with state regulations, we could be subject to penalties, such as fines (which could be a multiple of the amount received), restitution payments and termination of management agreements, and to the suspension or revocation of any real estate broker licenses we may hold. If third-party developers or contractors providing construction services for our Phase 1 are negligent in their performance of, or default on, their obligations, we may become subject to unforeseen liabilities.Additionally, some of our contractors are not bonded which would limit our ability to recover for non-performance. If this occurs, it could have an adverse effect on our financial condition and operating results. We have entered into construction services contracts with third-parties to provide construction services for Phase1, and we expect to enter into similar third-party agreements with respect to properties we may acquire in the future.We do not supervise the personnel of these third parties on a day-to-day basis and we cannot assure you that they will construct improvements in a manner that is consistent with their obligations under their agreements, that they will not be negligent in their performance or engage in other criminal or fraudulent activity, or that these third parties will not otherwise default on their obligations to us.If any of the foregoing occurs, the relationships with our investors could be damaged and we could incur liabilities resulting from loss or injury to the properties or to persons at the properties. If we are unable to sell the properties or we become subject to significant liabilities as a result of third-party performance issues, our operating results and financial condition could be substantially harmed. To execute our business strategy, we or our new projects may be required to incur indebtedness to raise sufficient funds to purchase properties. One of our business strategies is to develop new projects.The development of a new project requires the identification and subsequent acquisition of properties when the opportunity arises. In some instances, in order to effectively and efficiently complete a project, we may provide deposits for the acquisition of property or actually purchase the property for resale.If we do not have cash on hand available to pay these deposits or fund an acquisition, we may be required to incur additional indebtedness, which indebtedness may not be available on acceptable terms. If we incur substantial debt, we could lose our interests in any properties that have been provided as collateral for any secured borrowing, or we could lose our assets if the debt is recourse to us. In addition, our cash flow from operations may not be sufficient to repay these obligations upon their maturity, making it necessary for us to raise additional capital or dispose of some of our assets. We cannot assure you that we will be able to borrow additional debt on satisfactory terms, or at all. If we fail to comply with laws and regulations applicable to real estate brokerage, we may incur significant financial penalties. Due to the geographic scope of our anticipated projects, we may be subject to numerous federal, state and local laws and regulations.For example, the brokerage of real estate sales may require us to maintain brokerage licenses in each state in which we operate. If we fail to maintain our licenses or conduct brokerage activities without a license, we may be required to pay fines or return commissions received or have licenses suspended. Furthermore, the laws and regulations applicable to our business also may change in ways that increase the costs of compliance. -8- Table of Contents Our failure to manage future growth effectively may have a material adverse effect on our financial condition and results of operations. We may experience rapid growth in our operations, which may place a significant strain on our management, administrative, operational and financial infrastructure. Our success will depend in part upon the ability of our executive officers to manage growth effectively. Our ability to grow also depends upon our ability to successfully hire, train, supervise and manage new employees, obtain financing for our capital needs, expand our systems effectively, allocate our human resources optimally, maintain clear lines of communication between our transactional and management functions and our finance and accounting functions and manage the pressures on our management and our administrative, operational and financial infrastructure. We also cannot assure you that we will be able to accurately anticipate and respond to the changing demands we will face as we continue to expand our operations, and we may not be able to manage growth effectively or to achieve growth at all. Any failure to manage our future growth effectively could have a material adverse effect on our business, financial condition and results of operations. Conflicts of interest inherent in transactions between our projects and us could create liability for us that could have a material adverse effect on our results of operations and financial condition. These conflicts include but are not limited to the following: ●we may experience conflicts of interests with certain of our directors, officers and affiliates from time to time with regard tomany of our investments, transactions and agreements in which they hold a direct or indirect pecuniary interest; ●we may face conflicts of interests as to how we allocate prospective builders and other service providers among competing projects; ●agreements and arrangements, including those relating to compensation, among us and our third party service providers, are generally not the result of arm’s-length negotiations; and ●our executive officers will devote only as much of their time to projects as they determine is reasonably required, which may be substantially less than their full time; during times of intense activity in other projects, these officers may devote less time and fewer resources to a project than are necessary or appropriate to manage the project’s business. We cannot assure you that one or more of these conflicts will not result in claims by our investors, which could have a material adverse effect on our results of operations and financial condition. The offerings conducted to raise capital for our acquisition of Phase 1 and anticipated future projects are done in reliance on exemptions from the registration requirements of the Securities Act. A failure to satisfy the requirements for the appropriate exemption could void the offering or, if it is already completed, provide the investors with rescission rights, either of which would have a material adverse effect on our reputation and as a result our business and results of operations. -9- Table of Contents The capital for our projects is raised from investors in reliance upon exemptions from registration under the Securities Act and qualification by permit under applicable state securities laws.If we or our selling agents fail to comply with the requirements of the relevant exemption or offering requirements and an offering were in process, we may have to terminate the offering. If an offering was completed, the investors may have the right, if they so desired, to rescind their purchase of the securities. A rescission offer could also be required under applicable state securities laws and regulations in states where any securities were offered without registration or qualification pursuant to a private offering or other exemption. If a number of holders sought rescission at one time, the applicable project would be required to make significant payments which could adversely affect its business and as a result, the fees generated by us from such project.If we were forced to terminate an offering before it was completed or to make a rescission offer, our reputation would also likely be significantly harmed. Any reduction in fees as a result of a rescission offer or a loss of reputation could have a material adverse effect on our business and results of operations. We are a small company and have a correspondingly small financial and accounting organization. Being a public company may strain our resources, divert management’s attention and affect our ability to attract and retain qualified directors. We are a small company with a finance and accounting organization that we believe is of appropriate size to support our current operations; however, the rigorous demands of being a public reporting company may lead to a determination that our finance and accounting group is undersized.As a public company, we are subject to the reporting requirements of the Securities Exchange Act of 1934 and the Sarbanes-Oxley Act of 2002.The requirements of these laws and the rules and regulations promulgated thereunder entail significant accounting, legal and financial compliance costs, and have made, and will continue to make, some activities more difficult, time consuming or costly and may place significant strain on our personnel, systems and resources. The Securities Exchange Act requires, among other things, that we maintain effective disclosure controls and procedures and internal control over financial reporting.In order to maintain and improve the effectiveness of our disclosure controls and procedures and internal control over financial reporting, significant resources and management oversight are required.As a result, management’s attention may be diverted from other business concerns, which could have a material adverse effect on our business, financial condition and results of operations. These rules and regulations also have made it more difficult and more expensive for us to maintain director and officer liability insurance, and in the future we may be required to accept reduced coverage or incur substantially higher costs to maintain such coverage.If we are unable to maintain adequate director and officer insurance, our ability to recruit and retain qualified officers and directors, especially those directors who may be deemed independent, will be significantly curtailed. If currency exchange rates fluctuate substantially in the future, our access to capital could be adversely affected. Should we continue to expand our international financing with investors in foreign countries, we may become more exposed to the effects of fluctuations in currency exchange rates.However, a strengthening of the U.S. dollar could increase the real cost of our investments to our customers outside of the United States, adversely affecting our business operations and financial results. We incur expenses for the compensation of our agent in non-U.S. locations and pay certain ULFs in the local currency. Fluctuations in the exchange rates between the U.S. dollar and other currencies could result in the dollar equivalent of such expenses being higher. This could have a negative impact on our reported operating results. To date, we have not engaged in any hedging strategies, and any such strategies, such as forward contracts, options and foreign exchange swaps related to transaction exposures that we may implement to mitigate this risk may not eliminate our exposure to foreign exchange fluctuations. -10- Table of Contents Risks Related to the Real Estate Market Our Business And Financial Condition Could Be Adversely Affected By Real Estate, Economic And Other Conditions Generally. The real estate industry can be volatile and is affected by changes in national, global and local economic conditions. We may also be affected by events such as employment levels, availability of financing, interest rates, consumer confidence and the demand for housing and other types of construction.We are subject to various risks, many of which are outside our control, including: ●real estate market conditions both on the Island of Hawaii, where our initial project is located, and in areas where potential customers reside; ●decreased consumer spending for housing; ●changing demographic conditions; ●competitive overbuilding; ●adverse weather conditions and natural disasters, such as mudslides, landslides and fires; ●delays in construction schedules and cost overruns; ●changes in government regulations or requirements; ●increases in real estate taxes and other local government fees; and ●availability and cost of land, materials and labor. A negative development caused by any of these factors could have a material adverse effect on our financial condition. A decline in the general economy or the real estate market would harm our business. Our business is negatively impacted by periods of economic slowdown or recession, rising interest rates and declining demand for real estate. These economic conditions could have a number of effects, which could have a material adverse impact on certain segments of our business, including a decline in: ●acquisition and disposition activity, with a corresponding reduction in funding raised from our ULF investors or these services; ●the supply of capital invested in commercial real estate or in commercial real estate investors; and ●the value of real estate, which would cause us to realize lower proceeds from property sales. The real estate market tends to be cyclical and related to the condition of the economy and to the perceptions of investors and users as to the economic outlook. A downturn in the economy or the real estate market could have a material adverse effect on our business, financial condition or results of operations. -11- Table of Contents An increase in interest rates may cause us to lose potential investors to alternative investments. As interest rates rise, valuations of commercial real estate properties typically decline. A decrease in both the attractiveness of our projects and the value of assets held by these projects could cause a decline in our ability to attract investors, which would have an adverse effect on our results of operations. Increasing competition for the acquisition of real estate may impede our ability to make future acquisitions which would reduce the sales profit and fees we generate from future property sales and could adversely affect our operating results and financial condition. The real estate industry is highly competitive on an international, national and regional level.Our projects face competition from REITs, institutional pension plans, and other public and private real estate companies and private real estate investors for the acquisition of properties and for raising capital to make these acquisitions. Competition may prevent us from acquiring desirable properties or increase the price they must pay for real estate. In addition, the number of entities and the amount of funds competing for suitable investment properties may increase, resulting in increased demand and increased prices paid for these properties.If we pay higher prices for properties, investors may experience a lower return on investment and be less inclined to invest in our next project which may decrease our profitability. Increased competition for properties may also preclude us from acquiring properties that would generate the most attractive returns to investors or may reduce the number of properties we could acquire, which could have an adverse effect on our business. Illiquidity of real estate investments could significantly impede our ability to respond to adverse changes in the performance of our project properties and harm our financial condition. Because real estate investments are relatively illiquid, our ability to promptly facilitate a sale of our Phase 1 improvements in response to changing economic, financial and investment conditions may be limited. In particular, these risks could arise from weakness in the market, changes in the financial condition or prospects of prospective purchasers, changes in regional, national or international economic conditions, and changes in laws, regulations or fiscal policies.Fees from the disposition of improvements would be materially affected if we were unable to facilitate a significant number of sales. Land development permits and approvals are required to develop real property. These permits and approvals will vary depending on the land that is being developed. The residential real estate development industry is subject to substantial environmental, building, construction, zoning and real estate regulations that are imposed by various federal, state and local authorities.In developing a community, we must obtain the approval of numerous government agencies regarding such matters as permitted land uses, housing density, the installation of utility services (such as water, sewer, gas, electric, telephone and cable television) and the dedication of acreage for open space, parks, schools and other community purposes.Regulations affect homebuilding by specifying, among other things, the type and quality of building materials that must be used, certain aspects of land use and building design and the manner in which homebuilders may conduct their sales, operations, and overall relationships with potential home buyers.Furthermore, changes in prevailing local circumstances or applicable laws may require additional approvals, or modifications of approvals previously obtained. -12- Table of Contents Timing of the initiation and completion of development projects depends upon receipt of necessary authorizations and approvals.Because of the provisional nature of these approvals and the concerns of various environmental and public interest groups, the approval process can be delayed by withdrawals or modifications of preliminary approvals and by litigation and appeals challenging development rights. Our ability to develop projects could be delayed or prevented due to litigation challenging previously obtained governmental approvals. We also may be subject to periodic delays or may be precluded entirely from developing in certain communities due to building moratoriums or “slow-growth” or “no-growth” initiatives that could be implemented in the future.Such delays could adversely affect our ability to complete our projects, significantly increase the costs of doing so or drive potential customers to purchase competitors’ products. Uninsured and underinsured losses may adversely affect operations. We carry commercial general liability, fire and extended coverage insurance with respect to our Phase 1 project.We obtain coverage that has policy specifications and insured limits that we believe are customarily carried for similar properties. We cannot assure you, however, that particular risks that are currently insurable will continue to be insurable on an economic basis or that current levels of coverage will continue to be available. In addition, we generally do not obtain insurance against certain risks, such as floods. Should we sustain damage to our Phase 1 project or a potential occupant sustain an injury, we may incur losses due to insurance deductibles, co-payments on insured losses or uninsured losses. In the event of a substantial property loss or personal injury, the insurance coverage may not be sufficient to pay the full damages. In the event of an uninsured loss, we could lose some or all of our capital investment, cash flow and anticipated profits related to one or more properties. Inflation, changes in building codes and ordinances, environmental considerations, and other factors also might make it not feasible to use insurance proceeds to replace a property after it has been damaged or destroyed. Under these circumstances, the insurance proceeds we receive, if any, might not be adequate to restore our economic position with respect to the property.In the event of a significant loss, the remaining insurance under the applicable policy, if any, could be insufficient to adequately insure the remaining properties. In this event, securing additional insurance, if possible, could be significantly more expensive than the current policy.A loss or an increase in premium as a result of a loss could decrease the income from or value of our Phase 1 property.Any decrease or loss in fees could have a material adverse effect on our financial condition or results of operations. Environmental regulations may adversely impact our business or cause us to incur costs for cleanup of hazardous substances or wastes or other environmental liabilities. Federal, state and local laws and regulations impose various environmental zoning restrictions, use controls, and disclosure obligations which impact the management, development, use, and/or sale of real estate. These laws and regulations tend to discourage sales activities with respect to some properties, and by decreasing or delaying those transactions may adversely affect the results of operations and financial condition of our business.In addition, a failure by us to disclose environmental concerns in connection with the disposition of project properties may subject us to liability to a buyer or lessee of property. Additionally, we may be obliged under the debt financing arrangements on the properties owned by us, to provide an indemnity to the lenders for environmental liabilities and to remediate any environmental problems that might arise. Insurance for these matters may not be available. The discovery of Hawaiian burial sites or other archeological findings during construction could cause significant delays or additional costs to complete the project. Native Hawaiian culture and history are extremely important and well protected by the state government. Developers are required to report any findings of remains or other historical artifacts and remedial action is required before construction may resume. Remedial action which may be needed, if any, could cause a significant delay in the construction of our project and result in variation or uncertainty in the timing and amount of revenues and profits which could have an effect on the variability of our results. -13- Table of Contents Our business is sensitive to interest rates and the ability of consumers to obtain mortgage financing which could reduce our revenues. The ability of the ultimate buyers of our townhomes and condo to finance their purchases is generally dependent on their personal savings and availability of third party financing. As a result, demand for housing and consequently, the land that we sell, will be adversely affected by increases in interest rates, unavailability of mortgage financing, increasing housing costs and unemployment levels. Levels of income and savings, including retirement savings, available to home purchasers can be affected by further declines in the capital markets. Any significant increase in the prevailing low mortgage interest rate environment or decrease in available credit could reduce consumer demand for housing, and result in fewer home sales or lower sale prices. Increased development costs beyond our control could adversely affect our profitability. Changes in development plans and specifications, delays due to compliance with governmental requirements or imposition of fees not yet levied, or other delays resulting from adverse weather, strikes or energy shortages, shortages of material for construction, inflation, environmental, zoning, title or other legal matters, as well as other unknown contingencies could cause development costs to exceed the amounts produced by any project. In the event that costs exceed funds available, our ability to complete development of projects will depend upon our ability to supply additional funds. We cannot assure you that we will have adequate funds available for that purpose. The extended time frame from the date of an investment in a project until its expected profitability makes our business risky. Assuming we are able to acquire the remainder of the Villages project, it will be developed over time. Therefore, our medium- and long-term profitability will be dependent on our ability to develop and market the Villages community successfully. Committing the financial and managerial resources to develop a community involves significant risks. Before a community generates any revenues, material expenditures are required, among other things, to obtain development approvals, to construct project infrastructure, recreation centers, model homes and sales facilities. It generally takes several years for a community under development to achieve cumulative positive cash flow. We cannot assure you that we will be able to successfully develop and market the Villages community. An inability to develop and market the Villages community successfully and to generate positive cash flows from sales of the improvements constructed on the Villages project in a timely manner would have an adverse effect on our ability to service debt and to meet our working capital requirements. We are vulnerable to concentration risks because our initial operations have been limited to the Island of Hawaii, in the State of Hawaii. Our real estate activities have to date been conducted entirely in the Island of Hawaii, in the State of Hawaii.This geographic concentration, combined with a limited number of projects that we plan to pursue, make our operations more vulnerable to local economic downturns and adverse project-specific risks than those of larger, more diversified companies. The performance of the Hawaii economy will affect our sales and, consequently, the underlying values of our properties.For example, the economy on the Island of Hawaii is heavily influenced by conditions in the service and tourism industries.During periods of weakness or instability in the tourism, we may experience reduced sales, particularly with respect to “high-end” properties, which can significantly affect our financial condition and results of operations.The Hawaii economy is dependent on the service industry (including tourism), government/military and businesses specializing in international trade.To the extent there is a significant reduction in tourism or in staffing levels of military or other government employers in the Hawaii area, we would expect to see reduced sales of lower priced homes due to a likely reduction in lower paying tourism and government-related jobs. -14- Table of Contents Fluctuations in market conditions may affect our ability to sell our land at expected prices, if at all, which could adversely affect our revenues, earnings and cash flows. We are subject to the potential for significant fluctuations in the market value of our land inventory.There is a lag between the time we acquired control of the undeveloped land and the time that we can complete the improvements on Phase 1 of the townhomes constructed and to be constructed on Phase 1 for sale to third parties.This lag time varies from site to site as it is impossible to determine in advance the length of time it will take to obtain government approvals and permits.The risk of owning undeveloped land can be substantial as the market value of undeveloped land can fluctuate significantly as a result of changing economic and market conditions.Inventory carrying costs can be significant and can result in losses in a poorly performing development or market.Material write-downs of the estimated value of our land inventory (initially, Phase 1) could occur if market conditions deteriorate.We could also be forced to sell land or lots for prices that generate lower profit than we anticipate, and may not be able to dispose of our investment in a timely manner when we find dispositions advantageous or necessary. Fluctuating operating results may affect the market price of our stock. Because our real estate projects are long term in nature, our business cycle does not correspond to our fiscal year or other reporting periods. As a result, our fiscal year operating results are likely to vary from period to period, even if we were to have a successful project operating as planned, and could vary significantly over the life of any given project. A community may generate strong operating results when first presented for sale, whether because of local pent-up demand or other reasons. However, during later periods over the life of the same community, periods of weaker results may occur. In addition to external factors, our revenues and earnings are affected by the volume and price of lots that we bring to market at any given point in time, which reflect, in part, our strategy of developing communities in phases. As a result, the timing and amount of revenues and profits are subject to considerable variation and uncertainty. The impact on our earnings and cash flow is not and, in the future, may not be, balanced by results of other operations, which could have a moderating effect on the variability of our results. Our cash flow is dependent upon the success of the Villages at Aina Le’a project. Currently, our only development project is Phase 1 of the Villages at Aina Le’a project.As such, we are dependent upon the cash flow generated by this project as our principal source of funds in the future. The failure of the county of Hawaii to establish a community facilities district for the Villages at Aina Le’a project could adversely affect our profitability. The County of Hawaii has agreed to complete proceedings to establish a community facilities district that will issue land secured public bonds to finance public infrastructure improvements in the Villages project.To avoid delay in the development of this project, we advanced the funds to finance the construction of the infrastructure generally paid from the proceeds of these bonds.As such, we expect to be reimbursed our advances from these bonds when issued.We currently anticipate that the community facilities district will be considered by the County of Hawaii in 2015 and, if approved, will be formed and bonds will be authorized in the next 12 months.If the County of Hawaii approves a district on terms that are not acceptable to us, the profitability of the project will be adversely affected because we will not be reimbursed or reimbursement may be delayed for our financial advances to enable the infrastructure improvements to be constructed. Laws and governmental regulations may delay completion of our projects and impose liability for hazardous materials present on our properties which could adversely affect our profitability.Our business is subject to extensive federal, state and local regulation. Governmental agencies have broad discretion in administering these regulations, including “no growth” or “slow growth” policies. This can prevent, delay or significantly increase the costs of our developments. Compliance with environmental regulations may significantly increase the costs of the Villages project.Various governmental approvals and permits are required throughout the development process, and we cannot assure you that we will receive or will receive in a timely fashion these approvals or permits. If we incur substantial compliance costs or delays and other regulatory burdens this could have a material adverse effect on our operations. -15- Table of Contents Various federal, state and local laws subject property owners or operators to liability for the costs of removal or remediation of certain hazardous substances released on a property. These laws often impose liability without regard to whether the owner knew of, or was responsible for, the release of the hazardous substances. Although we will try to become aware of any environmental problem with regard to any property before committing to acquire it, the occurrence of health problems or other dangerous conditions caused by other work on the property may only become apparent after a lengthy period of time. As a result, we cannot assure you that there are no environmental risks with respect to the Villages project.The presence of any of these hazardous substances on the Villages project, and responsibility for the removal or remediation of any substances, may result in significant cost to us. In addition, the construction of improvements on the Villages project (and specifically, Phase 1) may be adversely affected by regulatory, administrative, enforcement or requirements of local, state or federal agencies affecting the use of the property for its intended purpose including, without limitation, habitat conservation or the protection of threatened or endangered species of plants and animals, and land use controls. Restrictions may also relate to air and water quality standards, noise pollution and indirect environmental impacts, such as increased motor vehicle activity. Changes in policies may result in substantial delays or the imposition of new conditions or restrictions on the ability to obtain permits and approvals for the Villages project, which could have a material adverse effect on our operations. We may be subject to risks if we enter into joint ventures. To the extent that we undertake joint ventures to develop properties or conduct our business, we may be liable for all obligations incurred by the joint venture, even though such obligations may not have been incurred by us, and our share of the potential profits from such joint venture may not be commensurate with our liability.Moreover, we will be exposed to greater risks in joint ventures should our co-ventures’ financial condition become impaired during the term of the joint venture, as creditors will increasingly look to our company to support the operations and fund the obligations of the joint venture. Our homebuilding operations may be conducted through joint ventures with local homebuilders, and if we are unable to enter into satisfactory joint venture arrangements on favorable terms, our business and results of operations may suffer a material adverse effect. To date our homebuilding operations have been conducted exclusively through traditional contractor arrangements we have with a local homebuilder.Going forward, we may also construct and sell homes in the residential communities that we develop through joint ventures with builders.There can be no assurance that we can reach future arrangements with our homebuilder or other homebuilders on terms that are favorable to us, or if at all.If we are not able to successfully secure joint venture arrangements for our homebuilding and home sales operations, then our business and results of operations will be materially and adversely affected. Residential homebuilding is a competitive industry, and competitive conditions may adversely affect our results of operations. The residential homebuilding industry is highly competitive.Residential homebuilders compete not only for homebuyers, but also for desirable properties, building materials, labor and capital.We compete for our property acquisition opportunities with other local, regional and national homebuilders, often within larger communities designed, planned and developed by such homebuilders.Any improvement in the cost structure or service of these competitors will increase the competition we face.Additionally, the resale of existing homes including foreclosed homes, sales by housing speculators and investors and rental housing may affect the amount of revenue in which we participate with the homebuilders we select for the development of residential lots in Phase 1 and the remainder of the Villages should the additional parcels be acquired.Competitive conditions in the homebuilding industry could result in: difficulty in acquiring suitable land at acceptable prices; increased selling incentives; lower sales volumes and prices; lower profit margins; impairments in the value of our inventory and other assets. -16- Table of Contents Our business prospects are susceptible to adverse weather conditions and natural disasters. The Island of Hawaii is subject to adverse weather conditions and natural disasters such as hurricanes, earthquakes, droughts, tsunamis, floods and volcanic lava flows.For example, the recent tropical storm Iselle’s (“Iselle”) heavy winds had knocked down trees on the Big Island, leaving 25,000 customers without power in some regions but had no effect on the Villages project or surrounding area.The most recent storm, Ana, also had no effect on the Villages project or surrounding area.While hurricanes have not caused any damage to our Villages project, such adverse weather conditions and natural disasters occurring in the future can and may have a significant effect on our ability to develop our residential communities.These adverse weather conditions and natural disasters can cause delays and increased costs in the construction of new homes and the development of new communities.Additionally, if our insurance is not adequate to cover business interruption or losses resulting from adverse weather or natural disasters, our business and results of operations will be adversely affected.In addition, damage to new homes caused by adverse weather or a natural disaster may cause our insurance costs to increase. The availability of water could delay or increase the cost of land development and adversely affect our future operating results. The availability of water is becoming an increasingly difficult issue in the State of Hawaii.Many jurisdictions are now requiring that builders provide detailed information regarding the source of water for any new community that they intend to develop. Currently, we believe we have sufficient water to complete construction of the initial residential housing units and related improvements to be constructed on Phase 1 being developed at the Villages project.However, to undertake the development and construction of improvements on the adjacent 1,011 acres, the Company may need to drill wells and provide tanks and connections, the cost of which is estimated by the Company’s engineers to be approximately $28 million, a portion of which may or may not be reimbursed by a community facilities district. Similarly, the availability of treatment facilities for waste-water and sanitary sewage is a growing concern.Many urban areas have insufficient resources to meet the demand for waste-water and sanitary sewage treatment.For example, the Villages project has no municipal wastewater treatment facilities.Although we are building a waste water and sewage facility for Phase 1 they will require expansion as each new phase of the project is placed in development.County wastewater treatment facilities are not expected to be available for many years in the area in which the Villages is located. To the extent we are unable to find satisfactory solutions for the treatment of waste water and sewage with respect to our potential future development of the Villages, our operations could be adversely affected. We are subject to risks related to environmental damages. We may be required to undertake expensive and time-consuming clean-up or remediation efforts in the event that we encounter environmental hazards on the lots we own, even if we were not originally responsible for or aware of such hazards.In the event we are required to undertake any such remediation activities, our business could suffer. If we are not able to develop and market our residential communities successfully, our business and results of operations will be adversely affected. Before a residential community generates any revenues, material expenditures are incurred to acquire land, obtain development approvals and construct significant portions of project infrastructure, amenities, model homes and sales facilities.It generally takes several years for a residential community development to achieve cumulative positive cash flow.If the residential communities in which we participate with for our revenue are unable to develop and market the residential communities successfully and to generate positive cash flows from these operations in a timely manner, it will have a material adverse effect on revenues and thereby our business and results of operations. -17- Table of Contents Difficulty in retaining qualified trades workers, or obtaining required materials and supplies, will adversely affect our business and results of operations. The homebuilding industry has from time to time experienced significant difficulties in the supply of materials and services, including with respect to: shortages of qualified trades people; labor disputes; shortages of building materials; unforeseen environmental and engineering problems; and increases in the cost of certain materials (particularly increases in the price of lumber, wall board and cement, which are significant components of home construction costs).When any of these difficulties occur, it will cause delays and increase the cost of constructing the homes or other properties in our projects, thereby adversely affecting the revenue we receive from home or other builders we participate with on sales of finished residences or commercial improvements on the properties. Tax law changes in the United States could make home ownership more expensive or less attractive. Tax law changes in the United States could make home ownership more expensive or less attractive.In the United States, significant expenses of owning a home, including mortgage interest expense and real estate taxes, generally are deductible expenses for an individual’s federal and, in some cases, state income taxes subject to various limitations under current tax law and policy.If the federal government or a state government changes income tax laws to eliminate or substantially modify these income tax deductions, then the after-tax cost of owning a new home would increase substantially.This could adversely impact demand for, and/or sales prices of, new homes. We are vulnerable to concentration risks because we intend to focus on the residential rather than commercial market. We intend to focus on residential rather than commercial properties.Economic shifts affect residential and commercial property markets, and thus our business, in different ways.A developer with diversified projects in both sectors may be better able to survive a downturn in the residential market if the commercial market remains strong.Our focus on the residential sector can make us more vulnerable than a diversified developer. Our growth strategy to expand into new geographic areas poses risks. We may expand our business into new geographic areas outside of the State of Hawaii.We will face additional risks if we expand our operations in geographic areas or climates in which we do not have experience, including: ●adjusting our land development methods to different geographies and climates; ●obtaining necessary entitlements and permits under unfamiliar regulatory regimes; ●attracting potential customers in a market in which we do not have significant experience; and ●the cost of hiring new employees and increased infrastructure costs. We may not be able to successfully manage the risks of such an expansion, which could have a material adverse effect on our revenues, earnings, cash flows and financial condition. -18- Table of Contents If we are unable to generate sufficient cash from operations,or complete our negotiations for additional financing, we may find it necessary to curtail our development activities. Based on its current financial projections, management anticipates that the Company will need approximately $25 million to satisfy our obligations and fund our acquisition and development expenditures for the next twelve months. Our performance is substantially dependent on sales of improvements constructed on Phase 1 and there can be no assurance that we will generate sufficient cash flow or otherwise obtain sufficient funds to acquire and/or meet the expected development plans for the Villages project and any future properties we may acquire.We are in negotiations for a $14 million dollar construction loan and have recently entered into a private transaction with Shanghai Zhongyou for $25 million dollars which includes a $16 million dollar sale of our common stock and a nine million dollar convertible note.On February 13, 2015, Shanghai Zhongyou waived all remaining conditions and released the sixteen million dollars to the Company.The Company has reached a preliminary agreement with Bridge for the acquisition of the remaining 1,011 acres and has placed the acquisition proceeds in escrow.There is no assurance that the acquisition from Bridge will be completed or if completed, if it will be on the terms of the preliminary agreement.If we are unsuccessful in completing the loan transaction or in generating positive cash flows, we could be forced to: abandon some of our development activities anticipated in the Villages project, including the development of sub-divisions and entitling the land for development; forfeit option fees and deposits; default on loans; and possibly be forced to liquidate a substantial portion of our asset holdings at unfavorable prices. Our results of operations and financial condition are greatly affected by the performance of the real estate industry. Our real estate activities are subject to numerous factors beyond our control, including local real estate market conditions, substantial existing and potential competition, general national, regional and local economic conditions, fluctuations in interest rates and mortgage availability and changes in demographic and environmental conditions.Real estate markets have historically been subject to strong periodic cycles driven by numerous factors beyond the control of market participants. Real estate investments often cannot easily be converted into cash and market values may be adversely affected by these economic circumstances, market fundamentals, competition and demographic conditions.Because of the effect these factors have on real estate values, it is difficult to predict with certainty the level of future sales or sales prices that will be realized for individual assets. Our real estate operations are also dependent upon the availability and cost of mortgage financing for potential customers, to the extent they finance their purchases, and for buyers of the potential customers’ existing residences. Our business and results of operations will be adversely affected if poor relations with the residents of our communities negatively impact our sales. As a residential community developer, we will sometimes be expected by community residents to resolve any issues or disputes that arise in connection with the development of our communities.Sales may be negatively affected if any efforts made by it to resolve these issues or disputes are unsatisfactory to the affected residents, which in turn would adversely affect our results of operations.In addition, our business and results of operations would be adversely affected if homebuilders we participate with in sales revenues are required to make material expenditures related to the settlement of these issues or disputes, or to modify our community development plans reducing the amount of profit we would participate in from the sale of homes. -19- Table of Contents Risks Related to ULF Financing Should the Company fail to meet its obligations under the ULF program, the Company will be subject to penalty interest and could be removed as the developer for the Project. The land upon which the Company’s town homes are being built is owned 95.85% by the Land Trust, of which the Company owns 42.73% of the beneficial interests held by the Trust.If the Company is unable to pay $12,000 due each of the holders of beneficial interests in the Trust at or prior to the end of the estimated completion date, a penalty interest of 1% per month will be applied on the $9,600 original investment.Additionally, the Sales Contract provides that if the developer or builder are unable to proceed with the development or building of the project for any reason, including delays or protracted progress, resulting in late completion exceeding the estimated completion date and (ii) if for any reasons there is a threat of winding up or judicial management of the seller, then the Trustee shall have the full discretion to take appropriate steps to protect the interests of the beneficiaries, including, but not limited to, replacing the developer and builder and to take over the conduct and management of the Project. Pursuant to the ULF arrangement, the Company is obligated to immediately pay to the Trust a one-time lump sum lease payment of $500 within 90 days of purchase of ULF and an additional $12,000 upon the sale of the townhouse or lot. All lease payments have been made to investors totaling $2,299,500 through December 31, 2014.If the Company is unable to pay $12,000 at or prior to the end of 30 months from the date the Warranty Deed is recorded with the State of Hawaii Bureau of Conveyances, a penalty interest of 1% per month is due on the $9,600 original investment. The termination of any of our broker-dealer relationships, especially given the limited number of key broker-dealers, could have a material adverse effect on our business. Our ULF’s are sold through third-party broker-dealers. While we have established an exclusive relationship with CAG, we expect to be required to enter into a new agreement with CAG for each new ULF financing we offer.In addition, we may be removed from CAG’s approved developer list at any time for any reason.We cannot assure you of the continued participation of CAG. While we intend to diversify and add new investment channels for our ULF financing, as of the date of this prospectus, all of our ULFs have been offered and sold by CAG.Loss of our CAG relationship, or the failure to develop new relationships to cover our business through new investment channels, could have a material adverse effect on our business and results of operations. Misconduct by CAG or any other third-party selling broker-dealer could have a material adverse effect on our business. We intend to rely on CAG and other selling broker-dealers to properly offer our ULF’s to customers in compliance with our selling agreements and with applicable regulatory requirements. While these persons are responsible for their activities as registered or otherwise licensed broker-dealers, their actions may nonetheless result in complaints or legal or regulatory action against us. The effectiveness of our fractional land program is dependent on our capital raising relationships with offshore placement and selling agents. We have relied on our ULF’s to provide financing for our current land acquisition and development activities.Through our relationships with offshore placement and selling agents, we have been able to raise approximately $44 million before fees and commissions from inception to date to finance our operations.There can be no assurance that we can reach future arrangements with these agents on terms that are favorable to us in the event we need to raise additional financing, or if at all.In such an event, we may need to seek additional sources of financing to continue our operations. -20- Table of Contents Our ULF investors, are primarily located outside of the United States, which subjects us to a number of risks associated with conducting international operations. We market ULFs to individuals and entities outside of the United States, particularly in Asia. Therefore, we are subject to risks associated with having international sales and operations, including: ●foreign currency exchange fluctuations; ●trade and foreign exchange restrictions; ●economic or political instability in foreign markets; ●changes in regulatory requirements; ●difficulties and costs of staffing and managing foreign operations; ●costs of compliance with foreign laws and regulations and the risks and costs of non-compliance with such laws and regulations; ●costs of complying with U.S. laws and regulations for foreign operations, including the Foreign Corrupt Practices Act, tariffs, trade barriers, economic sanctions and other regulatory or contractual limitations on our ability to sell undivided land fractions in certain foreign markets, and the risks and costs of non-compliance; ●heightened risks of unfair or corrupt business practices in certain geographies and of improper or fraudulent sales arrangements that may impact financial results and result in restatements of, and irregularities in, financial statements; ●the potential for political unrest, acts of terrorism, hostilities or war; ●management communication and integration problems resulting from cultural differences and geographic dispersion; and ●multiple and possibly overlapping tax structures. Our business, including the ULF financings may be subject to foreign governmental regulations, which vary substantially from country to country and change from time to time. Failure to comply with these regulations could adversely affect our business. Further, in many foreign countries it is common for others to engage in business practices that are prohibited by our internal policies and procedures or U.S. regulations applicable to us. Although we have implemented policies and procedures designed to ensure compliance with these laws and policies, there can be no assurance that all of our employees, contractors and agents have complied or will comply with these laws and policies. Violations of laws or key control policies by our employees, contractors or agents could result in delays in revenue recognition, financial reporting misstatements, fines, penalties or the prohibition of the importation or exportation of our solutions and could have a material adverse effect on our business and results of operations. If we are unable to successfully manage the challenges of international operations, our business and operating results could be adversely affected. -21- Table of Contents Risks Related to the Offering and Ownership of our Common Stock If securities or industry analysts do not publish research or reports about our business, or publish negative reports about our business, our share price and trading volume could decline. The trading market for our common stock depends in part on the research and reports that securities or industry analysts publish about us or our business, our market and our competitors. We do not have any control over these analysts. If one or more of the analysts who cover us downgrade our shares or change their opinion of our shares, our share price would likely decline. If one or more of these analysts cease coverage of our company or fail to regularly publish reports on us, we could lose visibility in the financial markets, which could cause our share price or trading volume to decline. We cannot assure you that a market will develop for our common stock or what the market price of our common stock will be. In the future, if we are able to meet certain listing standards, we intend to apply for listing of our common stock on the NASDAQ Global Market under the symbol “AIZY.”However, we cannot assure you that an active trading market for our common stock will develop on that exchange or elsewhere or, if developed, that any market will be sustained. We cannot predict the prices at which our common stock will trade. The initial public offering price of our common stock was determined by management and may not bear any relationship to the market price at which our common stock will trade after the Offering or to any other established criteria of the value of our business. In addition, the stock market in general, and the real estate market in particular, has experienced extreme price and volume fluctuations that have often been unrelated or disproportionate to the operating performance of those companies.Broad market and industry factors may seriously affect the market price of companies’ stock, including ours, regardless of actual operating performance.These fluctuations may be even more pronounced in the trading market for our stock shortly following the Offering.In addition, in the past, following periods of volatility in the overall market and the market price of a particular company’s securities, securities class action litigation has often been instituted against these companies.This litigation, if instituted against us, could result in substantial costs and a diversion of our management’s attention and resources. Substantial future sales of shares of our common stock could cause the market price of our common stock to decline. The market price of shares of our common stock could decline as a result of substantial sales of our common stock, particularly sales by our directors, executive officers, employees and significant stockholders, a large number of shares of our common stock becoming available for sale or the perception in the market that holders of a large number of shares intend to sell their shares. After the Offering, we will have outstanding 9,819,544 shares of our common stock, based on (i) the number of shares outstanding as of December 31, 2014, and (ii) 2,000,000 shares of common stock in the Offering. No later than 180 days after the date our filing is effective, we are contractually obligated to file, on behalf of certain pre-existing shareholders, another registration statement covering approximately 2,319,544 shares of our common stock for resale, These shares will be able to be sold freely in the public market upon the effectiveness of the resale registration statement. -22- Table of Contents We have broad discretion in the use of the net proceeds that we receive in the Offering. The principal purposes of the Offering are to increase our capitalization and financial flexibility, create a public market for our stock and thereby enable access to the public equity markets by our employees and stockholders, obtain additional capital, and increase our visibility in the marketplace. We intend to use the net proceeds we receive from the Offering for general corporate purposes, including real estate development working capital, sales and marketing activities, general and administrative matters, and capital expenditures. We also may use a portion of the net proceeds to acquire the remainder of the Villages project.Accordingly, our management will have broad discretion over the specific use of the net proceeds that we receive in the Offering and might not be able to obtain a significant return, if any, on investment of these net proceeds. Investors in the Offering will need to rely upon the judgment of our management with respect to the use of proceeds. If we do not use the net proceeds that we receive in the Offering effectively, our business, operating results and financial condition could be harmed. The requirements of being a public company may strain our resources, divert management’s attention and affect our ability to attract and retain executive management and qualified board members. As a public company, we will become subject to the reporting requirements of the Securities Exchange Act of 1934, or the Exchange Act, the Sarbanes-Oxley Act, the Dodd-Frank Act, the listing requirements of The NASDAQ Stock Market and other applicable securities rules and regulations. Compliance with these rules and regulations will increase our legal and financial compliance costs, make some activities more difficult, time-consuming or costly and will increase demand on our systems and resources, particularly after we are no longer an “emerging growth company.” The Exchange Act requires, among other things, that we file annual, quarterly and current reports with respect to our business and operating results. The Sarbanes-Oxley Act requires, among other things, that we maintain effective disclosure controls and procedures and internal control over financial reporting. In order to maintain and, if required, improve our disclosure controls and procedures and internal control over financial reporting to meet this standard, significant resources and management oversight may be required. As a result, management’s attention may be diverted from other business concerns, which could adversely affect our business and operating results. Although we have already hired additional employees to comply with these requirements, we may need to hire more employees in the future or engage outside consultants, which will increase our costs and expenses. In addition, changing laws, regulations and standards relating to corporate governance and public disclosure are creating uncertainty for public companies, increasing legal and financial compliance costs and making some activities more time consuming. These laws, regulations and standards are subject to varying interpretations, in many cases due to their lack of specificity, and, as a result, their application in practice may evolve over time as new guidance is provided by regulatory and governing bodies. This could result in continuing uncertainty regarding compliance matters and higher costs necessitated by ongoing revisions to disclosure and governance practices. We will continue to invest resources to comply with evolving laws, regulations and standards, and this investment may result in increased general and administrative expenses and a diversion of management’s time and attention from revenue-generating activities to compliance activities. If our efforts to comply with new laws, regulations and standards differ from the activities intended by regulatory or governing bodies due to ambiguities related to their application and practice, regulatory authorities may initiate legal proceedings against us and our business may be adversely affected. However, for as long as we remain an “emerging growth company” as defined in the Jumpstart our Business Startups Act of 2012, or the JOBS Act, we may take advantage of certain exemptions from various reporting requirements that are applicable to other public companies that are not “emerging growth companies” including, but not limited to, not being required to comply with the auditor attestation requirements of Section 404 of the Sarbanes-Oxley Act, reduced disclosure obligations regarding executive compensation in our periodic reports and proxy statements, and exemptions from the requirements of holding a nonbinding advisory vote on executive compensation and shareholder approval of any golden parachute payments not previously approved. We may take advantage of these reporting exemptions until we are no longer an “emerging growth company.” -23- Table of Contents We will remain an “emerging growth company” for up to five years, although if the market value of our common stock that is held by non-affiliates exceeds $700 million as of any July 31 before that time, our revenues exceed $1 billion, or we issue more than $1 billion in non-convertible debt in a three year period, we would cease to be an “emerging growth company” as of the following January 31. As a result of disclosure of information as a public company, our business and financial condition have become more visible, which we believe may result in threatened or actual litigation, including by competitors and other third parties. If such claims are successful, our business operations and financial results could be adversely affected, and even if the claims do not result in litigation or are resolved in our favor, these claims, and the time and resources necessary to resolve them, could divert the resources of our management and adversely affect our business operations and financial results. These factors could also make it more difficult for us to attract and retain qualified employees, executive officers and members of our board of directors. We are obligated to develop and maintain proper and effective internal control over financial reporting. We may not complete our analysis of our internal control over financial reporting in a timely manner, or these internal controls may not be determined to be effective, which may adversely affect investor confidence in our company and, as a result, the value of our common stock. We will be required, pursuant to Section 404 of the Sarbanes-Oxley Act, to furnish a report by management on, among other things, the effectiveness of our internal control over financial reporting for fiscal 2016, the first fiscal year beginning after our IPO. This assessment will need to include disclosure of any material weaknesses identified by our management in our internal control over financial reporting and, after we cease to be an “emerging growth company,” a statement that our independent registered public accounting firm has issued an opinion on our internal control over financial reporting. We have just begun the costly and challenging process of compiling the system and processing documentation necessary to perform the evaluation needed to comply with Section 404. We may not be able to complete our evaluation, testing and any required remediation in a timely fashion. During the evaluation and testing process, if we identify one or more material weaknesses in our internal control over financial reporting, we will be unable to assert that our internal controls are effective. If the Company were required to have an assessment of internal controls performed currently, one or more material weaknesses in the control systems would be required to be disclosed. If we are unable to assert that our internal control over financial reporting is effective, or if, when required, our independent registered public accounting firm is unable to express an opinion on the effectiveness of our internal controls, we could lose investor confidence in the accuracy and completeness of our financial reports, which would cause the price of our common stock to decline, and we may be subject to investigation or sanctions by the SEC. We are classified as an “emerging growth company” as well as a “smaller reporting company” and we cannot be certain if the reduced disclosure requirements applicable to emerging growth companies and smaller reporting companies will make our common stock less attractive to investors. We are an “emerging growth company,” as defined in the JOBS Act, and we may take advantage of certain exemptions from various reporting requirements that are applicable to other public companiesincluding, but not limited to, not being required to comply with the auditor attestation requirements of Section 404 of the Sarbanes-Oxley Act, reduced disclosure obligations regarding executive compensation in our periodic reports and proxy statements, and exemptions from the requirements of holding a nonbinding advisory vote on executive compensation and shareholder approval of any golden parachute payments not previously approved. We cannot predict if investors will find our common stock less attractive because we may rely on these exemptions. If some investors find our common stock less attractive as a result, there may be a less active trading market for our common stock and our stock price may be more volatile. -24- Table of Contents Section 107 of the JOBS Act provides that an “emerging growth company” can take advantage of the extended transition period provided in Section 7(a)(2)(B) of the Securities Act for complying with new or revised accounting standards. In other words, an “emerging growth company” can delay the adoption of certain accounting standards until those standards would otherwise apply to private companies. We have irrevocably opted out of the extended transition period for complying with new or revised accounting standards pursuant to Section 107(b) of the JOBS Act. We could remain an “emerging growth company” for up to five years, or until the earliest of (i) the last day of the first fiscal year in which our annual gross revenues exceed $1 billion, (ii) the date that we become a “large accelerated filer” as defined in Rule 12b-2 under the Exchange Act, which would occur if the market value of our common stock that is held by non-affiliates exceeds $700 million as of the last business day of our most recently completed second fiscal quarter, or (iii) the date on which we have issued more than $1 billion in non-convertible debt during the preceding three-year period. Notwithstanding the above, we are also currently a “smaller reporting company.” Specifically, similar to “emerging growth companies,” “smaller reporting companies” are able to provide simplified executive compensation disclosures in their filings; are exempt from the provisions of Section 404(b) of the Sarbanes-Oxley Act requiring that independent registered public accounting firms provide an attestation report on the effectiveness of internal control over financial reporting; and have certain other decreased disclosure obligations in their SEC filings. Decreased disclosures in our SEC filings due to our status as an “emerging growth company” or “smaller reporting company” may make it harder for investors to analyze our results of operations and financial prospects. We do not intend to pay dividends for the foreseeable future. We have never declared or paid any cash dividends on our common stock and do not intend to pay any cash dividends in the foreseeable future. We anticipate that we will retain all of our future earnings for use in the development of our business and for general corporate purposes. Any determination to pay dividends in the future will be at the discretion of our board of directors. Accordingly, price appreciation of our common stock, which may never occur, may be the only way our stockholders realize any future gains on their investments. Our charter documents and Delaware law could discourage takeover attempts and lead to management entrenchment. Our amended and restated certificate of incorporation and amended and restated bylaws that will be in effect upon completion of the Offering contain provisions that could delay or prevent a change in control of our company. These provisions could also make it difficult for stockholders to elect directors that are not nominated by the current members of our board of directors or take other corporate actions, including effecting changes in our management. These provisions include: ●a classified board of directors with three-year staggered terms, which could delay the ability of stockholders to change the membership of a majority of our board of directors; ●the ability of our board of directors to issue shares of preferred stock and to determine the price and other terms of those shares, including preferences and voting rights, without stockholder approval, which could be used to significantly dilute the ownership of a hostile acquirer; ●the exclusive right of our board of directors to elect a director to fill a vacancy created by the expansion of our board of directors or the resignation, death or removal of a director, which prevents stockholders from being able to fill vacancies on our board of directors; ●a prohibition on stockholder action by written consent, which forces stockholder action to be taken at an annual or special meeting of our stockholders; -25- Table of Contents ●the requirement that a special meeting of stockholders may be called only by the chairman of our board of directors, our president, our secretary, or a majority vote of our board of directors, which could delay the ability of our stockholders to force consideration of a proposal or to take action, including the removal of directors; ●the requirement for the affirmative vote of holders of at least 66 2/3% of the voting power of all of the then outstanding shares of the voting stock, voting together as a single class, to amend the provisions of our amended and restated certificate of incorporation relating to the issuance of preferred stock and management of our business or our amended and restated bylaws, which may inhibit the ability of an acquirer to effect such amendments to facilitate an unsolicited takeover attempt; ●the ability of our board of directors, by majority vote, to amend the bylaws, which may allow our board of directors to take additional actions to prevent an unsolicited takeover and inhibit the ability of an acquirer to amend the bylaws to facilitate an unsolicited takeover attempt; and ●advance notice procedures with which stockholders must comply to nominate candidates to our board of directors or to propose matters to be acted upon at a stockholders’ meeting, which may discourage or deter a potential acquirer from conducting a solicitation of proxies to elect the acquirer’s own slate of directors or otherwise attempting to obtain control of us. In addition, as a Delaware corporation, we are subject to Section 203 of the Delaware General Corporation Law. These provisions may prohibit large stockholders, in particular those owning 15% or more of our outstanding voting stock, from merging or combining with us for a certain period of time. Any provision of our certificate of incorporation or bylaws or Delaware law that has the effect of delaying or deterring a change in control could limit the opportunity for our stockholders to receive a premium for their shares of our common stock, and could also affect the price that some investors are willing to pay for our common stock. Concentration of ownership among our existing executive officers, directors and their affiliates may prevent new investors from influencing significant corporate decisions. Upon completion of the Offering, our directors, executive officers, and holders of more than 5% of our common stock, together with their affiliates, will beneficially own, in the aggregate, approximately 37.4% of our outstanding shares of common stock.In particular, Robert Wessels, our chief executive officer and the chairman of our board of directors, will beneficially own approximately 30.5% of our outstanding shares of common stock upon completion of the Offering.As a result, these stockholders, acting together, will be able to exercise a significant level of control over all matters requiring stockholder approval, including the election of directors, amendment of our certificate of incorporation and approval of significant corporate transactions.This control could have the effect of delaying or preventing a change of control of our company or changes in management and will make the approval of certain transactions difficult or impossible without the support of these stockholders. Additionally, this concentration of ownership may adversely affect the market price of our common stock by: ●delaying, deferring or preventing a change in control of the company; ●impeding a merger, consolidation, takeover or other business combination involving us; or ●discouraging a potential acquirer from making a tender offer or otherwise attempting to obtain control of the company. -26- Table of Contents Purchasers in the Offering will experience immediate and substantial dilution in the book value of their investment. The initial public offering price will be substantially higher than the pro forma as adjusted net tangible book value per share of our common stock immediately following the Offering based on the total value of our tangible assets less our total liabilities.Therefore, if you purchase shares of our common stock in the Offering, you will experience immediate dilution of approximately $12.86 per share as of December 31, 2014, the difference between the price per share you pay for our common stock and it’s pro forma as adjusted net tangible book value per share following the Offering.See “Dilution.”Furthermore, had investors purchased shares of our common stock in the Offering at December 31, 2014, the investors would only own approximately 20% of our outstanding shares of common stock (and have 20.37% of the combined voting power of the outstanding shares of our common stock) after the Offering even though they will have contributed 62.2% of the total consideration received by us in connection with our sale of shares of our common stock.Further, the 16 million dollar sale of the Company’s shares to Shanghai Zhongyou will further dilutethe investorsinterest in the Company. Actual results of operations and achievements may differ materially from the statements, goals and objectives set forth in this prospectus. This prospectus contains certain forward-looking statements and descriptions of goals and objectives of the company.Although these forward-looking statements and stated goals and objectives are based upon assumptions and research that our board of directors believes are reasonable, actual results of operations and achievements may differ materially from the statements, goals and objectives set forth in this prospectus. Our board of directors can, without stockholder approval, cause preferred stock to be issued on terms that adversely affect common stockholders. Under our certificate of incorporation, our board of directors is authorized to issue up to 10 million shares of preferred stock, none of which shares were issued and outstanding as of December 31, 2014.Also, our board of directors, without shareholder approval, may determine the price, rights, preferences, privileges and restrictions, including voting rights, of those shares.If the board causes additional shares of preferred stock to be issued, the rights of the holders of our common stock could be adversely affected.The board’s ability to determine the terms of preferred stock and to cause its issuance, while providing desirable flexibility in connection with possible acquisitions and other corporate purposes, could have the effect of making it more difficult for a third party to acquire a majority of our outstanding voting stock.Preferred shares issued by the board of directors could include voting rights, or even super voting rights, which could shift the ability to control the company to the holders of the preferred stock.Preferred shares could also have conversion rights into shares of common stock at a discount to the market price of the common stock which could negatively affect the market for our common stock. In addition, preferred shares would have preference in the event of liquidation of the corporation, which means that the holders of preferred shares would be entitled to receive the net assets of the corporation distributed in liquidation before the common stock holders receive any distribution of the liquidated assets.We have no current plans to issue any additional shares of preferred stock. SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS We are including the following discussion to inform you of some of the risks and uncertainties that can affect our company. Various statements contained in this prospectus, including those that express a belief, expectation, or intention, as well as those that are not statements of historical fact, are forward-looking statements. We use words such as “believe,” “intend,” “expect,” “anticipate,” “plan,” “may,” “will,” “should” and similar expressions to identify forward-looking statements. The forward-looking statements in this prospectus speak only as of the date of this prospectus; we disclaim any obligation to update these statements unless required by applicable securities laws, and we caution you not to rely on them unduly. You are further cautioned that any forward-looking statements are not guarantees of future performance. Our beliefs, expectations and intentions can change as a result of many possible events or factors, not all of which are known to us or are within our control, and a number of risks and uncertainties could cause actual results to differ materially from those anticipated in the forward-looking statements. Such factors, risks and uncertainties include, but are not limited to: -27- Table of Contents ●our dependence on the success of our existing real estate project and new projects for generating revenue and raising new capital; ●our dependence on third-party securities broker-dealers to raise the capital to fund our projects; ●fluctuation in our cash flow or earnings as a result of any co-investments, especially in the event we are required to make future capital contributions; ●our reliance on our Chairman and largest stockholder as well as our other key executive officers; ●conflicts of interest in transactions and arrangements between us, or our directors, officers and affiliates, and our third party contractors used in our projects; ●risks related to the real estate industry in general, including risks related to potential increases in interest rates and declines in real estate values; and ●the other risks identified in this prospectus including, without limitation, those under the headings “Risk Factors,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Business.” You should carefully consider these and other factors, risks and uncertainties before you make an investment decision with respect to our common stock. You should rely only on the information contained in this prospectus or contained in any free writing prospectus prepared by or on behalf of us.We have not authorized anyone to provide you with information different from, or in addition to, that contained in this prospectus or any related free writing prospectus. We are offering to sell, and seeking offers to buy, shares of our common stock only in jurisdictions where offers and sales are permitted. The information contained in this prospectus is current only as of its date, regardless of its delivery. Our business, financial condition, results of operations and prospects may have changed since that date. MARKET AND INDUSTRY DATA Unless otherwise indicated, information contained in this prospectus concerning our industry and the markets in which we operate, including our general expectations and market position, market opportunity, and market size, is based on information from various sources, including Hanshinjung Rating Co., Ltd. (Seoul Korea), Hana Global Appraisal Co., Ltd(Seoul, Korea), SMS evaluations (Honolulu, Hawaii) and Knowledge Based Consulting (Honolulu, Hawaii), on assumptions that we have made that are based on those data and other similar sources and on our knowledge of the markets. This information involves a number of assumptions and limitations, and you are cautioned not to give undue weight to such estimates. In addition, projections, assumptions and estimates of our future performance and the future performance of the industry in which we operate is necessarily subject to a high degree of uncertainty and risk due to a variety of factors, including those described in “Risk Factors” and elsewhere in this prospectus. These and other factors could cause results to differ materially from those expressed in the estimates made by the independent parties and by us. -28- Table of Contents USE OF PROCEEDS This is a direct primary Offering.The maximum number of shares offered is 2,000,000 shares.The Offering price per share is $13.75.The following table sets forth the uses of proceeds of $8,250,000, $13,750,000 and $27,500,000 is raised in the Offering. If Shares Sold If Shares Sold If Shares Sold GROSS PROCEEDS FROM THE OFFERING $ $ $ Offering Expenses $ $ $ NET PROCEEDS $ $ $ Company obligations* $ $ $ Working capital to complete Phase 1 $
